 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         COLIN MAYCOCK, et al.,
 8                             Plaintiffs,
                                                        C19-562 TSZ
 9            v.
                                                        MINUTE ORDER
10       CHRISTOPHER DUGOVICH, et al.,
11                             Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Plaintiffs’ Motion for Summary Judgment, (docket no. 9), is currently
14
   noted for consideration on June 14, 2019. However, only two of the three defendants
   named in this matter have waived service. See docket nos. 5 & 7. The docket does not
15
   indicate whether the third defendant, Christopher Dugovich, has been served with the
   Summons and Complaint or has waived service. No responsive pleadings or motions to
16
   dismiss have been filed by any defendant. Answers or Rule 12 motions are not due from
   Defendants American Federation of State, County, and Municipal Employees and
17
   Council 2 Washington State Council of County & City Employees until June 14, 2019.
18        (2)    Plaintiffs’ motion is premature. Pursuant to Local Rule 16, the Court has
   already ordered the parties to file a Joint Status Report on or before June 28, 2019. See
19 April 29, 2019 Minute Order, docket no. 4. As described in Local Rule 16(b), the Court
   will enter a written scheduling order after receipt of the parties’ Joint Status Report,
20 which will include, among other things, a deadline for filing dispositive motions.
   Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 16, Plaintiffs’ Motion for
21 Summary Judgment, (docket no. 9), is renoted to July 26, 2019.

22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 24th day of May, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
